Citation Nr: 0915361	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 
1999 to January 2003. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, granted service connection for 
right shoulder tendonitis and assigned a disability rating of 
10 percent, effective January 13, 2003.

This matter was initially before the Board in May 2007, at 
which time the Board, inter alia, remanded the issue 
currently on appeal for further evidentiary development.  The 
case has returned to the Board and is again ready for 
appellate action.


FINDINGS OF FACT

The Veteran's right shoulder exhibits an internal rotation of 
zero to 25 degrees, flexion of zero to 35 degrees, and 
abduction of zero to 90 degrees.  Objective evidence of 
functional loss also reveals painful movement, instability, 
abnormal motion, weakness, and guarding of movement.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, 
but no greater, for right shoulder tendonitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102 3.159, 4.1-4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024 and 5201 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2003, 
January 2004, and September 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once an NOD has been filed, only the notice 
requirements for rating decisions and statements of the case 
(SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in January 2004 and September 2007, with 
subsequent readjudication of his claim in July 2004 and 
January 2009.  The Veteran was also provided with two VA 
examinations in connection with his claim. Further, he and 
his representative submitted statements in support of his 
claim.  Thus, any presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs).  The Veteran has not identified any 
existing medical treatment records.  The VA also has provided 
the Veteran with two VA examinations in connection with his 
claim.  Moreover, the Veteran and his representative have 
submitted statements in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the Veteran reports sustaining an injury to his 
right shoulder while in service in 2002, and STRs reflect an 
assessment of acromioclavicular osteoarthritis in September 
2002.  Post-service, he has been diagnosed with right 
shoulder tendonitis.   

The Veteran's right shoulder tendonitis is currently 
evaluated as 10 percent disabling under Diagnostic Codes 5024 
and 5201 (tenosynovitis and limitation of motion of the arm, 
respectively).  38 C.F.R. § 4.71a.  This rating is effective 
from January 13, 2003, the day after the Veteran's discharge 
from service.  During an August 2008 VA examination, it was 
confirmed that the Veteran is right-handed; thus, his right 
shoulder tendonitis is on the major, i.e., dominant, arm.  
See 38 C.F.R. § 4.69.

Under Diagnostic Code 5024, it is indicated that the diseases 
under Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout, which will be rated under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from zero degrees to 180 degrees, abduction from 
zero degrees to 180 degrees, external rotation from zero 
degrees to 90 degrees, and internal rotation from zero 
degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When rating for limitation of motion of the shoulder under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, a minimum 20 percent 
disability rating is warranted for motion limited to shoulder 
level.  A 30 percent disability rating is warranted for 
motion limited to midway between side and shoulder level.  A 
maximum 40 percent rating is warranted for motion limited to 
25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Upon review of the evidence, the Board finds that there is 
support for a higher rating of 20 percent for the Veteran's 
right shoulder tendonitis throughout the entire appeal period 
under Diagnostic Code 5201.  38 C.F.R. 4.7.  Specifically, a 
VA examination in March 2003 found that the range of motion 
for the Veteran's right shoulder was 130 degrees in flexion, 
110 degrees of abduction, 45 degrees in external rotation, 
and 80 degrees in internal rotation.  At the time, the 
Veteran also reported popping and grinding sensations in his 
right shoulder.  Some inflammation and tenderness of the 
right shoulder were found.  See VA examination report dated 
in March 2003.  A more recent VA examination shows internal 
rotation of zero to 25 degrees, flexion of zero to 35 
degrees, and abduction of zero to 90 degrees.  There was also 
tenderness.  See August 2008 VA examination report.      

With regard to functional loss, both the March 2003 and the 
August 2008 VA examiners noted pain on motion.  During the 
March 2003 VA examination, the Veteran also reported 
difficulty picking up objects, lifting, driving, and putting 
on clothes.  The diagnosis at the time was right shoulder 
tendonitis with moderate functional loss of range of motion 
due to pain.  See March 2003 VA examination report.  
Subsequently, the August 2008 VA examiner further noted 
instability, abnormal motion, weakness, and guarding of 
movement.  The Veteran also reported difficulty raising his 
arm above his head; severe pain with lifting more than 50 
pounds; difficulty steering the wheel of a car; difficulty 
with vigorous pulling, pushing, and lifting; and flare-ups at 
least weekly with duration of hours.  However, there was no 
objective evidence of swelling, stiffness, incoordination, 
fatigue, or impairment with occupation.  See August 2008 VA 
examination report.  Thus, although the Veteran exhibits 
moderate functional loss, all of the factors of functional 
loss discussed above simply do not cause limited motion of 
the shoulder midway between the side and shoulder level or 
limited motion of 25 degrees from the side.  The Board finds 
that the Veteran's functional loss is adequately represented 
in the 20 percent rating for orthopedic manifestations of 
his disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.    

Thus, resolving any doubt in the Veteran's favor, in 
accordance with his consistent reporting of persistent 
symptoms, such as pain, as well as consistent medical 
findings of some limited motion in his right shoulder, the 
Board finds that a higher 20 percent disability rating is 
warranted for the Veteran's right shoulder tendonitis under 
Diagnostic Code 5201.  38 C.F.R. § 4.3.

However, the Board finds no basis to award a disability 
rating greater than 20 percent for the Veteran's right 
shoulder tendonitis.  38 C.F.R. § 4.7.  In this respect, the 
Veteran's right shoulder does not present motion limited to 
midway between the side and shoulder level or motion limited 
to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Further, although other 
diagnostic codes for disabilities of the shoulder and arm 
provide for ratings beyond 20 percent, they are inappropriate 
for the facts of this case as the Veteran does not contend, 
and the VA examinations of record do not establish, ankylosis 
of scapulohumeral articulation (Diagnostic Code 5200), other 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

Additionally, although the Veteran complained of numbness, 
tingling, and tightness to the right arm during both the 
March 2003 and August 2008 VA examinations, there is no 
evidence of neuropathy or radiculopathy of the upper 
extremities associated with the Veteran's right shoulder 
disorder.  In fact, the August 2008 VA examination report 
noted that electromyogram (EMG) results showed no evidence of 
a C5-C8 radiculopathy, right carpal tunnel syndrome, or a 
diffuse sensory motor peripheral neuropathy in the right 
upper extremity.  A magnetic resonance imaging (MRI) of the 
Veteran's right shoulder also showed normal results.  Thus, 
the VA examiner concluded that there is no relationship of 
the Veteran's neurological symptoms with his service-
connected right shoulder tendonitis.  See August 2008 VA 
examination report.  Thus, a separate rating for a 
neurological disorder of the upper extremities is unnecessary 
in this case.  

In summary, the Board finds that the evidence favors a 
disability rating of 20 percent, but no greater, for the 
Veteran's right shoulder tendonitis.  38 C.F.R. § 4.3.  

The Board adds that the 20 percent rating it has assigned for 
the Veteran's right shoulder tendonitis is effective within 
the time period previously established by the RO.  Since 
there have been no occasions within the effective dates 
mentioned when the Veteran's disability has been more severe 
than 20 percent, there is no basis to further "stage" his 
ratings for his disability on appeal.  Fenderson, 12 Vet. 
App. at 125-26.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  





ORDER

An initial disability rating of 20 percent for right shoulder 
tendonitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


